Appeals from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered September 17, 2013. The order, insofar as appealed from, denied in part the summary judgment motions of defendants-appellants.
It is hereby ordered that the case is held and the decision is reserved in accordance with the following memorandum: Defendants-appellants (defendants) appeal from an order denying in part their pretrial motions for summary judgment. We note that, in Varano v FORBA Holdings, LLC ([appeal No. 2] 125 AD3d 1395 [2015] [decided herewith]), we are reversing the order that granted plaintiffs motion pursuant to CPLR 4404 (a) to set aside the verdict, and we are remitting the matter to Supreme Court to decide the motion following an evidentiary hearing. In the interest of judicial economy, we hold this case and reserve decision, pending resolution of that motion (see generally Buffalo United Charter Sch. v New York State Pub. Empl. Relations Bd., 107 AD3d 1437, 1438 [2013]). In the event that the court denies plaintiffs motion upon remittal, these appeals by defendants will be moot (see generally Douglas v Kingston Income Partners ’87, 2 AD3d 1079, 1082 [2003], lv *1299denied 2 NY3d 701 [2004]). Present — Smith, J.P., Fahey, Carni, Valentino and Whalen, JJ.